Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Mazor Robotics Ltd.: We consent to the incorporation by reference in the registration statements (Nos. 333-190372, 333-198213 and 333-205009) on Form S-8 of Mazor Robotics Ltd. of our report dated May 2, 2016, with respect to the consolidated statements of financial position of Mazor Robotics Ltd. as of December 31, 2015 and 2014, and the related consolidated statements of profit or loss, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2015, which report appears in the December 31, 2015 annual report on Form 20-F of Mazor Robotics Ltd. /s/ Somekh Chaikin Certified Public Accountants (Israel) Member firm of KPMG International Tel Aviv, Israel May 2, 2016
